Title: Abigail Adams to Oliver Wendell, 27 December 1779
From: Adams, Abigail
To: Wendell, Oliver



Sir
Braintree December 27 1779

Your obligeing reply to my request demands my Thanks. I have taken the Liberty of sending 5 Guinea’s to be exchanged—any time within these ten days will answer. I was told last week that exchange was at 35, but you Sir are in a better situation to be informd than I am, and I have full confidence in your kindness which forbids me to apoligize for the trouble given you, by your Humble Servant,

Abigail Adams


PS Respectfull complements to Mrs. Wendell. Be so good as to enclose the Money to me and leave it at Mr. Smiths with directions to send it by a safe Hand.

